DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Species I invention encompassing claims 1-18 (Fig. 1- 4) in the reply filed on 10/08/2021 is acknowledged. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2 and 3, there being no allowable generic or linking claim. The election made on 10/08/2021 was made without traverse. 

Claim Objections
Claim 5 is objected to because of the following informalities: missing of punctuation mark “,” between claim 1 and wherein. 
Claim 10 line 1 is objected to because of the following informalities “where in”. It appears the applicant meant to say “wherein”. Applicant is recommend to clarify to overcome this issue. 
Claim 17 line 1 is objected to because of the following informalities “the is”. It appears the applicant meant to say “that is”. Applicant is recommend to clarify to overcome this issue. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2 and 18 contain the trademark/trade names: Kevlar®, Nomex®, Teflon®, Flexo® .  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe para-aramid materials, meta-aramid materials, polytetrafluoreoethylene ("PTFE") and perfluoroalkoxy polymer resins, flexible steel fibers and composites, and, accordingly, the identification/description is indefinite. Applicant is advised to use generic names of the materials and remove the trademark names from the claims. Correction is required to overcome this issue. 
Regarding claim 4, the term “the reinforcement material is further added to the glue or glue portion” renders the claim indefinite. It is unclear if the reinforcement material and the glue are mixed during the manufacturing process, or if the glue is used to attach the reinforcement material to the core or the cover. For examination purposes, the examiner will interprets the claim by the core body is attached with adhesive, the cover body or the coupling member includes glue or adhesive material. Applicant is advised to clarify to overcome this issue. 
Regarding claim 10, the term “opaque” renders the claims indefinite. According to the definition of “opaque”, See https://www.dictionary.com/browse/opaque, the term means “not transparent or translucent; impenetrable to light; not allowing light to pass through. It is unclear how if the cover body is not transparent/ opaque it will permit viewing of the core body. It is also unclear if 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 10-13 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Gibbons (US 7637266 B1).
Regarding claim 1, Gibbons discloses a hair holder (title), comprising: a core body (Fig. 4, 25) having a first core end (27a) and a second core end (27b) ; a cover body (Fig. 4, 15) having a first cover end (15a) and a second cover end (15b); a coupling member (22) to couple the first core end and the first cover end to the second core end and the second cover end respectively (Fig. 6 and  Cl. 6 line 30-32) , and wherein either or both of the core body and cover body comprises one or more reinforcement materials (Cl. 7 line 67- Cl 8 Line 4).
Regarding claim 2, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the reinforcement material comprises flexible steel fibers and composites, self-reinforced composites (Cl. 7 line 67- Cl 8 Line 4).
Regarding claim 3, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the coupling member comprises a glue or a glue portion (Cl. 4 Line 36-39). 
Regarding claim 4, Gibbons discloses the claimed invention of claim 3. Gibbons further discloses the core body is attached with adhesive (Cl. 4 Line 36-39). 
Regarding claim 5, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the core body (25) and the cover body (15) are coupled to each other in whole or in part (Fig. 4 and 6).  
Regarding claim 6, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses wherein the cover body (15) comprises a groove formed on the cover body (Fig. 4, 18. the channel 18 through which the core 25 is inserted through the cover body).  
Regarding claim 7, Gibbons discloses the claimed invention of claim 6. Gibbons further discloses the core body (25) is removably disposed within the cover body (15) (Fig. 4) such that an outer surface of the core body is disposed substantially adjacent to an inner surface of the cover body (Fig. 4).  
Regarding claim 10, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the cover body is made of fabric material (Fig. 7 and CL 3 Line 30-32).  
Regarding claim 11, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the cover body (15) is wound around the core body (Fig. 1 and 5).
Regarding claim 12, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the core body (25) and the cover body (15) are plaited and twisted together (Fig. 3b and Fig. 5, the examiner notes that the core body 25 forms several twists and the cover body encloses the twisted core body forming the plaited and twisted shape together).
 Regarding claim 13, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the cover body (15) is a spiral wound around the core body (Fig. 1 and 5).

Claims 17 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Carriedo (US 20140048094 A1).
 Regarding claim 17, Carriedo discloses a hair holder (title), comprising: a core body (Fig. 1, 12) that is substantially ring-shaped and contains no seams (Fig. 1) ; a cover body (14) the is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1) in view of Meehan (US 5826598 A).
Regarding claim 8-9, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses a decorative fabric cover material (Abstract). Gibbons does not explicitly disclose the cover body comprises a porous structure or net structure, the porous structure or net structure comprises a decorative pattern.
Meehan teaches a scented hair accessory with cover body (102) comprises a porous structure (Cl. 2 Line 10-14), the porous structure or net structure comprises a decorative pattern (Fig. 1 and Cl. 2 Line 10-14) to provide at least a portion of tubular housing 102 is preferably porous, thereby allowing the scent emanating from the scented material located within the tubular housing to escape therefrom. The surface of the tubular housing can optionally include a pattern thereon for decorative purposes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hair holder cover of Gibbons with the porous decorated cover body as taught by Meehan to provide at least a portion of tubular housing 102 is preferably porous, thereby allowing the scent emanating from the scented material located within the tubular housing to .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1) in view of Trelles-Tvede (US 20170049208 A1).
Regarding claim 14, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the cover body can be an elastic material (Cl.8 Line 10-14). Gibbons does not specifically disclose the cover body is coated with a material adapted to provide grip. 
Trelles teaches a hair styling utensil with an elastic coated surface in particular a slip-resistant coating (para. 0011) to provide the elastic material of the continuous helix has a slip-resistant surface that has a good grip, in particular a slip-resistant coating. On the one hand, an easy yet reliable gripping and thus an easier handling of the hair styling utensil according to the invention can be attained through this, and, on the other hand, a reliable holding of the hair, which is fixed therewith (para. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the elastic cover of Gibbons be made with slip-resistant coating as taught by Trelles to provide the elastic material of the continuous helix has a slip-resistant surface that has a good grip, in particular a slip-resistant coating. On the one hand, an easy yet reliable gripping and thus an easier handling of the hair styling utensil according to the invention can be attained through this, and, on the other hand, a reliable holding of the hair, which is fixed therewith.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1).
 Regarding claim 15, Gibbons discloses the claimed invention of claim 1. Gibbons further discloses the core body can be made of other resilient material (Cl. 7 line 67- Cl 8 Line 4). Gibbons does not explicitly disclose the core body comprises graphene or graphene-type 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the core body of the hair holder of Gibbons to be made of graphene-type material to provide a retaining device that can hold lengths of hair in numerous arrangements.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1) in view of Panel et al (US 6047708 A).
Regarding claim 16, Gibbons discloses the claimed invention of claim 1. Gibbons didn’t explicitly disclose the core body and the cover body comprise spider silk or spider silk type material. However, Gibson further discloses that core body can be made of other resilient materials (Cl. 7 line 67- Cl 8 Line 3) to provide a retaining device that can hold lengths of hair in numerous arrangements (Cl. 1 Line 49-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the core body of the hair holder of Gibbons to be made of silk material to provide a retaining device that can hold lengths of hair in numerous arrangements.
Panel teaches a process for creating a hair bun with the cover body made of silk (Cl. 2 Line 40-42) so that the mold can be covered in a cloth such as satin or silk. The cloth covering prevents hair breakage and allows the hair strands to easily slide and controlled during the hair bun forming process (Cl. 2 Line 40- 44).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair holder of Gibbons be made with cover body made of silk material as taught by Panel so that the mold can be covered in a cloth such as satin or silk. The cloth covering prevents hair breakage and allows the hair strands to easily slide and controlled during the hair bun forming process.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carriedo (US 20140048094 A1) in view of Gibbons (US 7637266 B1).
Regarding claim 18, Carriedo discloses the claimed invention of claim 1. Carriedo does not explicitly disclose the reinforcement material comprises one or more of paracord, anti-ballistic nanocomposites, spider silks and spider-type silks, protein-based fibers, para-aramid materials such as Kevlar®, meta-aramid materials such as Nomex®, polytetrafluoreoethylene ("PTFE") and perfluoroalkoxy polymer resins ("PFA") including Teflon®, flexible steel fibers and composites thereof including Flexo®, anti-ballistic nanocomposites, self-reinforced composites, and/or graphene, graphene-type materials, and/or other allotropes of carbon.
Gibbons teaches a hair band for creating many varying hairstyles with core body made with reinforcement materials springy plastics or spring steel coated with a soft material (Cl. 7 line 67- Cl 8 Line 4) to provide a device that can readily be applied, and adjusted to reliably grip and hold virtually any circumference of bunched hair without readily becoming loose (Cl. 1 Line 51-55). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair holder of Carriedo be made with the reinforcement material of spring steel coated with a soft material as taught by Gibbons to provide a device that can readily be applied, and adjusted to reliably grip and hold virtually any circumference of bunched hair without readily becoming loose.
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772        

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772